DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 59-61, 65, 69 and 74-77 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hori (US 5697891).
With respect to claim 59, Hori discloses a retractor system (see fig. 2 below and abstract), comprising: a first retractor component (A, E, 60) adapted to retract tissue (e.g., when used in combination with and coupled to the retractor blades 16, 24), the first retractor component having a proximal end portion (e.g. out of the working channel end portion), a distal end portion (within the working channel end portion, e.g. E), an outer surface and an inner surface (see fig. 2 below and note that “outer” and “inner” are relative terms and are interpreted as being surfaces that are located positionally relative to the retractor blades, e.g. facing towards 16 and facing the working channel, respectively. There is no special definition of outer or inner within the Specification of the invention); a second retractor component (e.g., blades and frame including 16, 12, 26, 24) configured to form a working channel through tissue (see fig. 2 below), the working channel being sized to receive a portion of the first retractor component therethrough (see fig. 2 below); wherein a first portion (e.g. blade 24) of the second retractor component is configured to move relative to a second portion (e.g. blade 16) of the second retractor component to adjust an orientation of the working channel (e.g., to expand or contract the size of the working channel, note that 24 is also able to slide along 50, which will also adjust an orientation of the working channel), and wherein the first retractor component is configured to rotate about substantially an entire inner circumference of the second retractor component when the portion of the first retractor component is received within the second retractor component (note that this device is capable of performing this function as demonstrated in fig. 2 below and also col. 3 lines 30-47 below, as that (due to 60) the first retractor component is able to rotate (tilt and travel along an arc) about substantially the entire inner circumference of the working channel).

    PNG
    media_image1.png
    414
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    659
    media_image3.png
    Greyscale

As for claim 60, Hori further discloses the system of claim 59, wherein the first retractor component is configured to move relative to the second retractor component once disposed within the working channel formed by the second retractor component (see fig. 2 above and also col. 3 lines 30-47 above)
As for claim 61, Hori further discloses the system of claim 59, wherein the first retractor component includes a light source on a distal end thereof (see col. 3 lines 41-47 above and note the reference to E).
As for claim 65, Hori further discloses the system of claim 59, wherein the proximal end portion of the first retractor component is configured to engage a proximal end of the second retractor component (e.g. via coupling to 53 and 50, see fig. 2 above).
As for claim 69, Hori further discloses the system of claim 59, wherein the system of claim 59, wherein the first retractor component is configured to simultaneously extend distal to the working channel of the second retractor component and proximal to the working channel of the second retractor component (see fig. 2 below and above and note that the working channel includes a depth and a circumference. The proximal end portion of the first retractor element is located above the working channel while E is located toward the surgical site S, distal to the working channel.

    PNG
    media_image4.png
    568
    1097
    media_image4.png
    Greyscale

As for claim 74, Hori further discloses the system of claim 59, wherein a proximal-most end of the first retractor component extends, in a plane (vertical) perpendicular to a central axis (horizontal) of the working channel, beyond a diameter of the working channel formed by the second retractor component (see fig. 2 above).
As for claim 75, Hori further discloses the system of claim 59, wherein the proximal end portion of the first retractor component is configured to rotate in tandem with the portion of the first retractor component received in the second retractor component (see col. 3 lines 30-47).
As for claim 76, Hori further discloses the system of claim 59, wherein the second retractor component is substantially stationary with respect to the first retractor component during rotation of the first retractor component within the second retractor component (see fig. 2 above and also col. 3 lines 30-47 above).
With respect to claim 77, Hori discloses a retractor system (see fig. 2 below), comprising: a first retractor component (60, A, E) adapted to retract tissue (when coupled to and used in combination with the retractor blades), the first retractor component having a proximal end portion (e.g. out of the working channel end portion), a distal end portion (within the working channel end portion, e.g. E), an outer surface and an inner surface (see fig. 2 below and note that “outer” and “inner” are relative terms and are interpreted as being surfaces that are located positionally relative to the retractor blades, e.g. facing towards 16 and facing the working channel, respectively. There is no special definition of outer or inner within the Specification of the invention); a second retractor component (e.g., blades and frame including 16, 12, 26, 24) configured to form a working channel through tissue (see fig. 2 below), the working channel being sized to receive a portion of the first retractor component therethrough (see fig. 2 below); wherein a first portion (e.g. blade 24) of the second retractor component is configured to move relative to a second portion (e.g. blade 16) of the second retractor component to adjust an orientation of the working channel (e.g., to expand or contract the size of the working channel, note that 24 is also able to slide along 50, which will also adjust an orientation of the working channel), and wherein the first retractor component is configured to rotate about substantially an entire inner circumference of the second retractor component when the portion of the first retractor component is received within the second retractor component (note that this device is capable of performing this function as demonstrated in fig. 2 below and also col. 3 lines 30-47 below, as that (due to 60) the first retractor component is able to rotate (tilt and travel along an arc) about substantially the entire inner circumference of the working channel); and wherein the second retractor component is substantially stationary with respect to the first retractor component during rotation of the first retractor component within the second retractor component (see col. 3 lines 30-47 below).

    PNG
    media_image1.png
    414
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    659
    media_image3.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hori (US 5697891), as applied to claim 61 above, in view of Vankoski (US 20040172105).
As for claim 62, Hori teaches that E is a lighting source (see col. 3 lines 30-47 above) but does not explicitly state wherein the light source is removably coupled to the first component.
Vankoski, also drawn to surgical retraction systems, teaches a first retractor component (light conduit 380) includes a light source (e.g. external light source- see para. 17) on a distal end (e.g. away from the patient’s body) thereof (via 420, see para. 17) and wherein the light source is removably coupled to the first component (via 420, see para. 17) in order to provide a first retractor component (light conduit) with well-known features that will provide illumination to the surgical site (see para. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori wherein the light source is removably coupled to the first component, in view of Vankoski, in order to provide a first retractor component with well-known features that will provide illumination to the surgical site.
As for claim 64, Hori teaches that E is a lighting source (see col. 3 lines 30-47 above) but does not explicitly state wherein the light source runs along a proximal portion of the first retractor component and terminates in at the distal end portion of the first retractor component.
Vankoski, also drawn to surgical retraction systems, teaches a first retractor component (light conduit 380) includes a light source (e.g. fiber optic cables, see para. 17) on a distal end thereof (see para. 17 and note that the fiber optic cables are housed in sheath 410) wherein the light source runs along a proximal portion of the first retractor component and terminates in at the distal end portion of the first retractor component (see para. 17 and note that the fiber optic cables are housed in sheath 410 which runs between proximal and distal ends 390 and 400) in order to provide a first retractor component (light conduit) with well-known features that will provide illumination to the surgical site (see para. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori wherein the light source runs along a proximal portion of the first retractor component and terminates in at the distal end portion of the first retractor component, in view of Vankoski, in order to provide a first retractor component with well-known features that will provide illumination to the surgical site.

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hori (US 5697891), as applied to claim 61 above, in further view of Lee (US 20120158099).
As for claim 63, Hori, drawn generally to spreader tools in combination with support devices (see col. 4 lines 12-23) does not teach wherein the light source comprises a red/NIR light emitter.
Lee, also drawn to surgical retraction systems (i.e. spreader tools), teaches a variety of tissue (e.g. vertebral bone, disc, nerve) treatments using light therapy (see para. 5-6), including wherein the light source comprises a red/NIR light emitter (e.g. see para. 5-6, 49, 81) in order to provide minimally invasive anti-inflammatory treatment to tissue at a surgical site as needed (see para. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori, wherein the light source comprises a red/NIR light emitter, in view of Lee, in order to provide minimally invasive anti-inflammatory treatment to tissue at a surgical site as needed.

Claims 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hori (US 5697891), as applied to claim 59 above, in view Raymond (US 20050159651).
As for claims 70-71, Hori does not appear to teach further comprising an extension adapted to dock the retractor system to spinal tissue; and wherein the extension is axially adjustable with respect to the first component.
Raymond (embodiment of fig. 13a-14) teaches an extension (e.g. 1302) attached to the retractor blade adapted to dock the retractor system to spinal tissue (see para. 85-90); and wherein the extension is axially adjustable with respect to the first component (see para. 85-90) in order to provide the capability of further retraction of tissue at the surgical site (see para. 88).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the retractor blade of Hori by further comprising an extension adapted to dock the retractor system to spinal tissue; and wherein the extension is axially adjustable with respect to the first component, in view of Raymond (embodiment of fig. 13a-14), in order to provide the capability of further retraction of tissue at the surgical site.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the retractor system wherein the outer surface of the first retractor component conforms to an inner surface of the second retractor component, and wherein the first retractor component is able to travel about substantially the entire circumference of the working channel as set forth in claims 66-68.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the retractor system wherein the first retractor component includes one or more features for interfacing with the second retractor component to couple the first retractor component to the second retractor component; and wherein the first retractor component is able to travel about substantially the entire circumference of the working channel, as set forth in claims 72-73.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 66-68, 72 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Objection to claims 67-68 is withdrawn in view of the amendments entered to these claims on 5/9/2021.
Applicant’s arguments with respect to claim(s) 59-65, 69-71, 74-77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hori has been presented to address the newly presented limitations in claims 59, 76 and 77. The Examiner contacted Applicant’s representative on 5/20/2022 to discuss an Examiner’s Amendment that would incorporate the allowable subject matter indicated above (claims 66 or 72) into claims 59 and 77. Mr. Nagorniy was not able to reach Applicant and thus, unable agree upon this amendment at this time and requested that the Non-Final rejection be mailed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773